Citation Nr: 0903285	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-31 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia, right knee.

2.  Entitlement to a compensable rating for chondromalacia, 
left knee.

3.  Entitlement to a compensable rating for degenerative 
joint disease with pes planus, right foot. 

4.  Entitlement to a compensable rating for degenerative 
joint disease with pes planus, left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
2003.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.  The veteran testified before the undersigned 
Veterans Law Judge in September 2008.  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
right knee disability has been productive of complaints of 
instability and subluxation; objectively, the evidence 
reveals slight, but not moderate instability of the right 
knee.

2. Throughout the rating period on appeal, the veteran's left 
knee disability has been productive of complaints of pain; 
objectively, the evidence shows flexion to no worse than 90 
degrees, and extension to no worse than lacking 10 degrees. 

3. Throughout the rating period on appeal, the veteran's 
right foot disability has been productive of complaints of 
pain; objectively, the evidence reveals a moderate, but not 
moderately severe foot injury.

4. Throughout the rating period on appeal, the veteran's left 
foot disability has been productive of complaints of pain; 
objectively, the evidence reveals a moderate, but not 
moderately severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §  
3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5299-5260 (2008).  

2.  The criteria for entitlement to a separate 10 percent 
evaluation for right knee instability have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 4.40, 4.45, 4.71a, DC 5257 (2008).

3.  The criteria for a compensable rating for chondromalacia, 
left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159 (as 
amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a,  
DCs 5299-5260 (2008).  

4. A rating of 10 percent, but no higher, is warranted for 
degenerative joint disease with pes planus, right foot. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.1, 4.3, 4.7, 4.71a, DCs 5010-
5284 (2008).

5. A rating of 10 percent, but no higher, is warranted for 
degenerative joint disease with pes planus, left foot. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.1, 4.3, 4.7, 4.71a, DCs 5010-
5284 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to increased ratings for 
his right and left knees, and his right and left feet. Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Knee

The veteran's right knee disability is rated as 10 percent 
disabling pursuant to DCs 5299-5260.  In order to warrant a 
higher rating, the evidence must show:

*	X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations- not to be 
combined with limitation of motion (20 percent under 
DC 5003); 
*	ankylosis of the knee in favorable angle in full 
extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256);
*	dislocated semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint (20 
percent under DC 5258);
*	limitation of flexion to 30 degrees (20 percent under 
DC 5260); or
*	limitation of extension to 15 degrees (20 
percent under DC 5261);
*	malunion of the tibia and fibula, of either 
lower extremity, with moderate knee or 
ankle disability, requiring a brace (20 
percent under DC 5262).

First, while the veteran was diagnosed with bilateral 
patellofemoral arthritis in his knees in a May 2007 
outpatient treatment note, a July 2007 X-ray noted very 
minimal degenerative changes of his right knee, but nothing 
with respect to his left knee. As such, X-ray evidence does 
not indicate degenerative arthritis consisting of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
Therefore, a higher rating is not warranted under DC 5003.

Next, the Board finds that ankylosis is not present in the 
veteran's right knee. A July 2007 VA bones examination report 
noted no evidence of ankylosis. As such, the evidence does 
not support a higher rating under DC 5256 for his right knee 
based on ankylosis.  Further, the Board notes that the 
evidence did not show cartilage dislocation, a threshold 
component necessary to receive a rating pursuant to DC 5258. 
As such, a separate rating under DC 5258, for his right knee, 
is not for application. 

With regards to an increased rating available for limitation 
of motion under DCs 5260 and 5261, the Board notes that at 
the veteran's July 2003 VA examination, his right knee 
revealed range of motion spanning from 0 to 125 degrees (0-
140 is anatomically normal).  At his September 2004 VA 
examination, his right knee exhibited 0 to 135 degrees of 
painless range of motion.  

Upon examination in August 2006, his right knee showed a 
range of motion from 0 to 130 degrees, without pain from 0 to 
90 degrees.  When examined in July 2007, it was noted that he 
had flexion from 10 to 90 degrees, with pain.  Extension was 
noted as lacking 10 degrees.  The examiner noted that the 
veteran's range of motion was not additionally limited 
following repetitive use.  While some limitation of flexion 
and extension were noted, the evidence does not support a 
rating in excess of 10 percent under DCs 5260 and 5261 for 
his right knee disability. 

Flexion of the right knee has not been shown to be limited to 
30 degrees in order to warrant a 20 percent rating under DC 
5260.  Likewise, the medical evidence showed that he had 
extension only lacking 10 degrees, and, therefore, did not 
meet the criteria for higher rating under DC 5261.

In this case, the Board acknowledges the veteran's complaints 
of pain in his right knee upon climbing stairs, prolonged 
sitting, and prolonged standing. However, even considering 
pain, the evidence still does not show a limitation of motion 
that more nearly approximates the criteria for the next 
higher rating.  

Under DC 5262, malunion of the tibia and fibula of either 
lower extremity requiring a brace warrants a 20 percent 
evaluation if there is a moderate knee or ankle disability.  
As malunion of the tibia and fibula has not been 
demonstrated, this  diagnostic code is not for application.

The Board has additionally considered whether the veteran is 
entitled to a separate rating for right knee instability, 
pursuant to DC 5257.  At the July 2003 VA examination, he 
complained of some cracking and popping of his knees.  Upon 
examination, it was noted that there was large patellofemoral 
crepitation, positive apprehension, and positive Apley's 
grind in his right knee. The examiner further noted that his 
right knee was ligamentously stable in all planes, with no 
effusion.  

At the September 2004 VA examination, he indicated that his 
knee occasionally gave out a couple of times a week, and he 
could only walk one to two miles at a time without his knee 
giving him some significant problems.  Upon examination, it 
was noted that there was positive patellofemoral crepitance, 
medial joint line tenderness, and moderate effusion.  The 
examiner further commented that the veteran's right knee was 
stable ligamentously in all planes.  The veteran was 
diagnosed with patellofemoral and medial joint arthrosis of 
the right knee.  

A November 2006 private MRI of his right knee revealed a 
diagnosis of mild patella alta with moderate chondromalacia 
patella, evidenced by cartilage ulceration, cartilage 
fissuring and subchondral edema.  However, his anterior 
cruciate ligament and posterior cruciate ligament were deemed 
intact, as were his medial collateral ligament and lateral 
collateral ligament.  

Upon examination in July 2007, the veteran reported 
instability of his knees, especially when going up stairs.  
He denied any locking or swelling.  The examiner noted that 
the veteran's right knee was abnormal from anterior 
displacement of 7 millimeters.  He further noted a positive 
McMurray's sign on the right medial meniscus, positive 
Lachman's of the right knee, and mild suprapatella swelling.  
He further characterized the veteran's right knee as having 
mild anterior instability.  

Given the above findings, the evidence supports a finding of 
right knee instability. Accordingly, although an increased 
rating based on limitation of motion is not warranted, an 
assignment of a separate 10 percent evaluation under DC 5257 
is appropriate. 

The evidence fails to show more than slight recurrent 
subluxation or lateral instability, precluding a rating in 
excess of 10 percent. In so finding, it is noted that factors 
of functional limitation are not for consideration in 
evaluating a knee disability under DC 5257, because such code 
section is not predicated on loss of range of motion. See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Left Knee

The veteran's left knee disability is rated as non-
compensable pursuant to DCs 5299-5260.  In order to warrant a 
higher rating, the evidence must show:

*	degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more 
minor joint groups (10 percent under DC 5003);
*	ankylosis of the knee in favorable angle in full 
extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256);
*	slight recurrent subluxation or lateral instability 
(10 percent under DC 5257);
*	dislocated semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint (20 
percent under DC 5258);
*	symptomatic removal of semilunar cartilage (10 
percent under DC 5259); 
*	limitation of flexion to 45 degrees (10 percent under 
DC 5260); or
*	limitation of extension to 10 degrees (10 percent 
under DC 5261);
*	malunion of the tibia and fibula, of either lower 
extremity, with slight knee or ankle disability, 
requiring a brace (10 percent under DC 5262).

The Board has reviewed the evidence of record during the 
period in question and finds that a compensable rating, for 
his left knee disability, is not warranted.  

First, while the veteran was diagnosed with bilateral 
patellofemoral arthritis in his knees in a May 2007 
outpatient treatment note, a July 2007 X-ray noted minimal 
degenerative changes of his right knee, but nothing with 
respect to his left knee. The VA examiner noted in his July 
2007 examination report that "objective data does not 
support a diagnosis for the left knee at this time." As 
such, X-ray evidence does not indicate degenerative arthritis 
consisting of involvement of 2 or more major joints or 2 or 
more minor joint groups.  Therefore, a higher rating is not 
warranted under DC 5003.

Next, ankylosis of the left knee was not shown.  Ankylosis is 
defined as a fixation of the joint.  In a July 2007 VA bones 
examination, the examiner noted that there was no evidence of 
ankylosis.  Therefore, the Board finds that the objective 
evidence did not demonstrate ankylosis of the left knee and 
there is no basis for a higher rating under DC 5256.

Next, the Board finds that the evidence does not support a 
finding of subluxation or lateral instability of the left 
knee.  At his July 2003 VA examination, the examiner noted 
mild patellofemoral crepitus, negative Apley's grind test, 
and negative apprehension with respect to his left knee. He 
additionally stated that the veteran was stable ligamentously 
in all planes. 

At a September 2004 VA examination, the veteran's left knee 
exhibited positive patellofemoral crepitance and positive 
medial joint line tenderness, although negative effusion was 
noted. Upon VA examination in August 2006, the veteran's left 
knee was stable to varus and valgus stress, and anterior and 
posterior drawers were negative. Lachman's test was 
additionally negative.

The veteran reported instability of his knees, especially 
when going up stairs, at his July 2007 VA examination. The 
examiner noted that the objective data did not support a 
diagnosis for his left knee. For these reasons, the Board 
finds that slight recurrent subluxation or lateral 
instability were not shown, and a separate compensable rating 
under DC 5257 for his left knee is not warranted.  

Further, the Board notes that the evidence did not show 
cartilage dislocation, a threshold component necessary to 
receive a separate rating pursuant to DC 5258. As such, a 
separate rating under DC 5258, for his left knee, is not for 
application.  Also, the evidence shows no symptomatic removal 
of semilunar cartilage to warrant a separate rating under DC 
5259.  He did not undergo cartilage removal as necessary to 
warrant for a rating under this provision.  Therefore, DC 
5259 is not for application.

With regard to a compensable rating available for limitation 
of motion under DCs 5260 and 5261, the Board notes that at 
the veteran's July 2003 VA examination, his left knee 
revealed range of motion spanning from 0 to 135 degrees.  At 
his September 2004 VA examination, his left knee exhibited 0 
to 135 degrees of painless range of motion.  

Upon examination in August 2006, his left knee showed a range 
of motion from 0 to 130 degrees.  It was further noted that 
his left knee range of motion was not additionally limited 
following repetitive use.  When examined in July 2007, it was 
noted that he had 10 to 90 degrees of flexion, with pain.  
Extension was noted as lacking 10 degrees.  The examiner 
commented that the veteran's range of motion was not 
additionally limited following repetitive use.  

While some limitation of flexion was noted, the evidence does 
not support a compensable rating under DCs 5260 and 5261 for 
his left knee disability.  Flexion of the left knee has not 
been shown to be limited to 45 degrees in order to warrant a 
10 percent rating under DC 5260. Likewise, the medical 
evidence showed that he had extension only lacking 10 
degrees, and, therefore, did not meet the criteria for higher 
rating under DC 5261.

The Board acknowledges the veteran's complaints of pain in 
his left knee upon climbing stairs, prolonged sitting, and 
prolonged standing. However, although pain was noted at his 
July 2007 VA examination, the examiner noted that the 
veteran's range of motion was not additionally limited 
following repetitive use.  As such, even with such 
considerations of additional functional impairment of knee 
pain, the evidence still does not show a limitation of motion 
that more nearly approximates the criteria for the next 
higher rating.  

Under DC 5262, malunion of the tibia and fibula of either 
lower extremity requiring a brace warrants a 10 percent 
evaluation if there is a slight knee or ankle disability.  As 
malunion of the tibia and fibula have not been demonstrated, 
this diagnostic code is not for application.

The Board has additionally considered the veteran's written 
statements that his right and left knee disabilities are 
worse than that contemplated by the assigned ratings in 
effect.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno, 6 Vet. App. at 
470. As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges his belief that his symptoms are of 
such severity as to warrant higher ratings for his right and 
left knee disabilities however, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than the veteran's assessment of the severity 
of his disabilities.

In conclusion, the Board finds that the weight of the 
evidence is against a higher rating for the veteran's left 
knee disability.  As to the right knee, a separate 10 percent 
rating is warranted for right knee instability, but no more.  

Right and Left Feet

The veteran's right and left foot disabilities are rated as 
non-compensable pursuant to DCs 5010-5284.  In order to 
warrant a 10 percent rating, the evidence must show:

*	moderate foot injury (10 percent under DC 5284);
*	moderate pes planus acquired, weight-bearing line 
over or medial to great toe, inward bowing of the 
tendo achillis, pain on manipulation and use of the 
feet, bilateral or unilateral (10 percent under DC 
5276); 
*	bilateral weak foot (10 percent under 5277); 
*	claw foot acquired, great toe dorsiflexed, some 
limitation of dorsiflexion at ankle, definite 
tenderness under metatarsal heds, uniltateral (10 
percent under DC 5278); 
*	metatarsalgia, anterior (Morton's disease), 
unilateral or bilateral (10 percent under DC 5279);
*	hallux valgus, unilateral (10 percent under DC 5280);
*	hammer toe, all toes, unilateral without claw foot 
(10 percent under DC 5282); 
*	moderate tarsal or metatarsal bones, malunion of, or 
nonunion of (10 percent under DC 5283). 

Given diagnoses of bilateral plantar fasciitis, a flatfoot 
deformity (September 2004 VA examination), and pes planus 
with excessive pronation (January 2006 outpatient report), 
complaints of pain and tenderness on the bottom of both heels 
and both arches (January 2006), the need for injections (June 
2006 and July 2006), use of insoles and little relief with 
injections (July 2006 VA examination), the use of physical 
therapy (May 2007), complaints of pain in both feet with 
flare-up and tenderness throughout the feet (July 2007 VA 
examination), and testimony of pain in the feet upon getting 
out of bed and walking (September 2008 hearing), the Board 
finds that a 10 percent rating is warranted for each foot 
based on "moderate" foot injury symptoms. 

Having determined that a 10 percent rating is warranted for 
each foot, the Board will now consider whether the veteran is 
entitled to a higher rating.  In order to warrant a rating in 
excess of 20 percent, the evidence must show the following:

*	moderately severe foot injury (20 percent under DC 
5284);
*	severe pes planus with objective evidence of marked 
deformity (pronation, adduction, etc.), pain on 
manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities (20 
percent under DC 5276); 
*	claw foot acquired, unilateral, all toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to 
right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads (20 percent under 
DC 5278); 
*	moderately severe tarsal or metatarsal bones, 
malunion of, or nonunion of (20 percent under DC 
5283). 

After a review of the record, the Board finds that the 
evidence does not support the criteria for the next-higher 
disability rating, for either his right or left foot.  

While a characterized as moderate in severity, the veteran's 
bilateral foot disability is not moderately severe in nature.  
For example, while subjective complaints of pain were noted 
at his September 2004 VA examination, the examiner noted that 
physical inspection of the veteran's feet revealed no corns, 
calluses, or hypertrophic and tractable plantar keratoses. He 
additionally demonstrated no evidence of pain with motion and 
normal sensation on his feet.

Additionally, in a August 2006 VA examination report it was 
noted that the veteran had no corns, calluses, or edema. 
Further his toes were normally formed and he had palpable 
pulses. He additionally demonstrated no restricted range of 
motion and no painful motion. Although tender to palpation on 
his heels, he had no abnormal weight-bearing, weakness, or 
instability.  In a July 2007 VA examination report, while 
tenderness was noted through the foot, greatest at the 
attachment site of the plantar fascia to the calcaneus, 
bilaterally, there was no weakness or instability noted.  
Based on the evidence described, a 20 percent rating under DC 
5284 is not warranted.

Next, the evidence does not show severe pes planus, 
sufficient to warrant a higher rating under DC 5276. While 
the veteran was diagnosed with supple flatfoot deformity at 
his September 2004 VA examination, upon examination in August 
2006, the examiner noted that there was no evidence of pes 
planus deformity, bilaterally. Further, while pes planus was 
diagnosed at his July 2007 VA examination, the examiner noted 
that there was minimal reconstitution of the arches. As such, 
the evidence does not warrant a 20 percent rating under DC 
5276.

As the veteran has not been diagnosed with claw foot, a 
rating under DC 5278 is not for application. Moreover, 
because he has not been diagnosed with malunion or nonunion 
of the tarsal bones, a rating under DC 5283 is not for 
application. 

Based on the evidence discussed above, the Board finds that 
the evidence does not support a "moderately severe" level 
of disability for either the veteran's right or left foot.  
In summary, the Board finds that a 10 percent rating, but no 
more, is warranted for a moderate foot injury for both the 
right and left feet.  In so finding, the Board has focused on 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
the veteran's sworn testimony at his September 2008 BVA 
hearing, and statements submitted throughout the appellate 
process.

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2008) is warranted.  
Although the veteran testified at his September 2008 BVA 
hearing that his disabilities were affecting his ability to 
work, the veteran indicated that he was currently employed as 
a contractor.  

The Board finds that his disabilities have not caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedule standards utilized to 
evaluate the severity of his disabilities.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2004, prior to the RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for increased 
ratings as this is the premise of the claims.  It is 
therefore inherent that the he had actual knowledge of the 
rating elements of the claims.  In addition, he was provided 
with notice of the type of evidence was necessary to 
establish an effective date for the disabilities on appeal by 
correspondence dated in April 2006.  

The Board acknowledges that the VCAA letter sent to the 
veteran in July 2004 did not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim. Specifically, 
the July 2004 VCAA letter requested that he submit all 
evidence in his possession that would indicate that his 
disabilities had increased in severity, including statements 
from doctors and/or individuals who could describe from their 
knowledge and personal observations in what manner his 
disabilities had become worse.  Based on the evidence above, 
he can be expected to understand what was needed to support 
his claims.

Moreover, he demonstrated actual knowledge of what was needed 
to support his claim. Specifically, in his June 2004 claim, 
he indicated that his conditions had all increased in 
severity.  Further, at his September 2008 BVA hearing, he 
indicated how he experienced daily pain and the effects it 
had on his employment. In a June 2008 statement in support of 
his claim, he additionally described how his disablities 
affect his daily life. These statements demonstrate his 
actual knowledge in understanding of the information 
necessary to support claims for increased ratings. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records.  Further, the veteran submitted 
private treatment records.  

Additionally, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in September 2008.  Next, VA examinations 
pertinent to the issues on appeal were obtained in September 
2004, August 2006, and July 2007.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for chondromalacia, right 
knee, is denied.

A separate 10 percent evaluation for right knee instability 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

A compensable rating for chondromalacia, left knee, is 
denied.

A rating of 10 percent, but no more, for degenerative joint 
disease with pes planus, right foot, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

A rating of 10 percent, but no more, for degenerative joint 
disease with pes planus, left foot, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


